DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-30, 32, 35-39, 43-49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (Pub No 20170289270).
Regarding claim 26 and 35 and 44,
 	Li teaches an apparatus comprising:
 	a network interface controller (NIC) comprising circuitry to load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs. (interpreted as it is contemplated that the extended ENAT will interact with Session-level SDT for migration avoidance purposes. When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).

Regarding claim 27 and 36 and 45,
(interpreted as determine where (e.g. on which server cores or within which server) new VNF instances should be placed can be initiated. Then there is creation of new VNF instances (implemented as any of processes, containers, or VMs), see Li para [0052]).


Regarding claim 28 and 37 and 46,
 	Li teaches the apparatus of claim 26, however does not teach wherein load balance processing of network packet processing operations among two or more virtual network functions (VNFs) is based on an overload of a VNF. (interpreted as When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).

Regarding claim 29 and 38 and 47,
 	Li teaches the apparatus of claim 26, wherein the NIC is to selectively cause at least one or more VNFs to be deployed for use to perform packet processing operations based on executing VNFs not having sufficient resources to perform packet processing operations. (interpreted as Network status includes, but is not limited to data center (DCs, which can be gateway nodes, border nodes or NFV PoPs) resource availability, see para [0041].. Also see When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, see Li para [0052])).


 	Li teaches the apparatus of claim 26, wherein the NIC is to:
 	access a received packet to determine one or more processing operations to be performed on at least a portion of the received packet and (interpreted as For example, if there are multiple instances of NAT VNF, then a packet should be sent to the NAT instance that maintains the address mapping for the flow associated with the packet (or with the NAT instance maintaining the address mapping for the packet itself), see para [0052]).
 	determine a target VNF to perform the determined one or more processing operations based on at least a portion of the received packet. (interpreted as redirecting new flows arriving at the old VNF instance, to new VNF instances for processing, see para [0053]).

Regarding claim 32,
 	Li teaches the apparatus of claim 31, wherein the device comprises a memory device. (interpreted as In accordance with another aspect of the present disclosure there is provided a device having a processor and machine readable memory storing machine executable instructions which when executed by the processor configure the device to perform the above method, see para [0011]).

Regarding claim 43,
 	Li teaches the computer-readable medium of claim 35, wherein the load balance network packet processing operations occurs at a network interface controller or computing platform (interpreted as it is contemplated that the extended ENAT will interact with Session-level SDT for migration avoidance purposes. When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Saffre (Pub No 20170041387).

Regarding claim 31 and 40 and 49,
	Li teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on a thermal condition of a device used by at least one of the VNFs.
 	Saffre teaches wherein the load of at least one of the VNFs is based at least in part on a thermal condition of a device used by at least one of the VNFs (interpreted as and calculate a thermal load of each server using the information, and the load balancer is arranged to: receive a job to be allocated; choose a server to allocate the job to according to the calculated thermal loads of the servers; and allocate the job to the chosen server, see para [0010]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the thermal load as taught by Saffre since it would have been a simple substitution providing expected results using thermal load for determining overload. 
33-34, 41-42, and 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Tao (Pub No 2017005935).

Regarding claim 34 and 42,
 	Li teaches the apparatus of claim 26, however does not teach wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics.
 	Tao teaches wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the load information as taught by Tao since it would have been a simple substitution providing expected results using load information for determining overload. 

Regarding claim 33 and 41 and 50,
 	Li teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores.
 	Tao teaches wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the load information as taught by Tao since it would have been a simple substitution providing expected results using load information for determining overload. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY D VU/Supervisory Patent Examiner, Art Unit 2461